— Judgment reversed on the law and facts, without costs of this appeal to either party, and claim dismissed. Certain findings of fact and conclusions of law disapproved and reversed and new findings and conclusions made. Memorandum: The claim of R. Bernadine Le Roux is for damages impersonal injuries, the other is a companion claim by her husband for incidental expenses. The injuries complained of were sustained by claimant R. Bernadine Le Roux when she fell into an uncovered abandoned well, hidden by undergrowth, while she was picking raspberries on a State reforestation area and public hunting ground. Claimants were licensees upon the property and the State’s duty toward them was to abstain from inflicting intentional or willful injury and from creating snares or traps (Carbone v. Mackchil Realty Corp., 296 N. Y. 154). The well, appurtenant to a farmhouse formerly existing nearby, had been dug on this property prior to the State’s acquisition thereof. The State had no actual or constructive knowledge of the existence of the well, and was under no duty to these claimants to inspect its lands to discover such dangers (Larmore v. Crown Point Iron Co., 101 N. Y. 391; Birch v. City of New York, 190 N. Y. 397; Restatement, Torts, § 342, comment e). All concur. (Appeal from a judgment for claimant on a claim for damages for loss of services of, and medical attendance for, claimant’s wife, alleged to have resulted when she fell into an abandoned well on a reforestation area maintained by the State as a public hunting ground in the county of Cayuga.) Present— Taylor, P. J., MeCurn, Vaughan, Piper and Wheeler, JJ.